Citation Nr: 0327936	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-08 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted  to 
reopen a claim for entitlement to service connection for 
bilateral pes planus.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for residuals of 
perforated eardrums.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2001 rating 
decision by the Nashville, Tennessee RO.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] is 
applicable to the veteran's claims.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The record reflects that in March 2001, the RO attempted to 
comply with the notification requirements of the VCAA.  
However, the notification is defective because the veteran 
was informed that the requested evidence and evidence should 
be submitted within 60 days rather than the one-year period 
provided by 38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, - 7009, -7010, (Fed Cir., Sep. 22, 2003). 

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims.

In this regard, the Board notes that the veteran has 
indicated that he has received treatment for hearing loss 
disability and perforated eardrum at the Memphis VA Medical 
Center.  Although the RO requested and obtained the veteran's 
clinical records from the Memphis VA Medical Center for the 
period from October 1999 to March 2001, the Board notes that 
audiograms obtained during this period are not included in 
the records.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, the RO should obtain 
and associate with the record all outstanding pertinent 
medical records from the Memphis VA Medical Center.

Furthermore, the veteran essentially contends that he 
developed perforated eardrums and hearing loss disability 
from noise exposure in service.  Service personnel records 
note that the veteran's military occupational specialty was 
cannon crewman.  The Board notes that the veteran has not 
undergone a VA medical examination specifically for the 
purpose of determining if his ear disabilities are 
etiologically related to his military service.  For this 
reason, additional VA examination is necessary.  See 38 
U.S.C.A. § 5103A (West 2002).

In view of the foregoing, the case is REMANDED to the RO for 
the following action: 

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103 for the issues 
on appeal.  It should also inform him 
that any evidence and information 
submitted in response to the letter must 
be received by the RO within one year of 
the date of the RO's letter and that he 
should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment from the 
Memphis VA Medical Center.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran so notified.  

3.  The RO should also undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If it is 
unable to obtain any such evidence, it 
should so inform the veteran and request 
him to provide the outstanding evidence.

4.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include ordering the examination below. 

5.  The RO should arrange for the veteran 
to be afforded a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any currently 
present residuals of perforated eardrums 
and hearing loss disability.  The veteran 
should be informed of the consequences of 
his failure to appear without good cause.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should answer 
the following questions:

a.  Is it as least as likely as not that 
any currently diagnosed residuals of 
perforated eardrum are related to the 
veteran's military service?  

b.  Is it as least as likely as not that 
any currently diagnosed hearing loss 
disability is related to the veteran's 
military service?  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

6.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran a supplemental statement of the 
case and afford him the appropriate 
opportunity for response before the 
claims file is returned to the Board for 
further appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




